DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The lined-through listings are of improper format.  See MPEP 707.05(e)(IV) for examples of proper citation format for electronic documents.  

112(a) Rejections Withdrawn
The rejections of claims 34-37, 39, and 44-46 under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, outlined in the previous Office Action, have been overcome by inventor’s amendment.  The amendment narrows the scope of the claims such that they are now enabled.  

112(b) Rejections Withdrawn
The rejections of claims 37 and 39-41 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, have been overcome by inventor’s amendment.  The amendment clarifies the claims as appropriate.  

Double Patenting Rejections Withdrawn
The nonstatutory double patenting rejection of claims 1-3, 8-16, 33-37, 39-41 and 44-47, outlined in the previous Office Action, has been overcome by inventor’s submission of an acceptable Terminal Disclaimer.  

Allowable Subject Matter
Claims 1-3, 8-16, 33-37, 39-41 and 44-47 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The key to the instant invention is the set of compounds defined by the Markush group of instant Formula (I).  WO 2011/153192 A2, cited and outlined in parent US 9,988,374, and cited in the instant IDS, may be taken as a representative example of the closest prior art (abstract; page 10, [0019]).  The reference does not, however, teach, show, suggest or make obvious the instant compounds, compositions or methods.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        5/3/2022